DETAILED ACTION
Status of Claims
Applicant's amendments filed on 14 September 2021 have been entered.  Claims 1-5 have been amended.  Claims 6-20 have been canceled.  Claims 21-26 have been added.  Claims 1-5 and 21-26 are still pending in this application, with claims 1, 21, and 22 being independent.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. Applicant broadly states that the references do not teach the entirety of the independent claims, stating that “In Park, “a start position setting button 912-1 and an end position setting button 912-2 may be provided to the process information input window 912 of the process information input interface 900.” See Park at J 0052. Park discloses that for setting an end position: the user may click the end position setting button 912-2, move the pointing device to a desired end position in the zoom view 904, and click the desired end position, thereby setting the end position. Id. Thus, in Park, the end position is set by a user’s click of a mouse at a desired end position, as opposed to being based on a criteria, as recited in claim 1. Notwithstanding the aforesaid, Park does not disclose”, followed by the entirety of the claim. Thus, it is not clear which portions of the claim are being argued. Examiner notes that there is no such ‘criteria’ in the claimed limitations and that Park’s teaching of a mouse click indeed corresponds to the claimed “selecting the present point as an ending point of the second selected segment, in response to a user input” (emphasis added), given that a mouse click is indeed a user input. Thus, Examiner maintains that the cited references teach the limitations of the claims, as is outlined in the rejections below.
For the remaining claims, Applicant argues for their allowance for the same reasons. It follows that all remaining claim rejections or objections are maintained for at least the above reasons and those in the following detailed action.

Allowable Subject Matter
Claims 5 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US Pub. 2004/0049309), hereinafter Gardner, in view of Park (US Pub. 2014/0135971), and further in view of Sareen et al. (US Pub. 2011/0298897), hereinafter Sareen.
Regarding claim 1, Gardner discloses a method of creating digital clothing (Paragraph [0113]: method of capturing the 3D representation of the garment is to provide a digital representation of the 2D pattern pieces, sized to fit The Model, and then to create a virtual r presentation of the garment in 3D by meands of a program such as Stitch from Size8 Software of Jacksonville, Fla. The advantage of the virtual representation is that the rlationship betewen the 2D pattern pieces and the 3D representation is known with precision, which increases the accuracy of the later unwrapping stage, and there is no missing data, which inevitably occurs with a 3D scan), executable by a computing device storing digital clothing patterns for draping simulation (Paragraph [0029]: the present invention provides a method of processing information relating to a garment, the method comprising: providing or obtaining information defining the 3D shape of a garment designed to fit and as worn by a first body of a person of a first size and shape; providing or obtaining data defining the first body's size and shape in 3D without the garment in question; identifying defined body regions on the first body; identifying one or more design points on the garment, each design point being related in 3D to one or more of the defined body regions of the first body; providing relationship rules that define the said 3D relationships between said design points and said body regions; storing data defining the garment, the design points, the body regions, and the relationship rules), the method comprising: setting a first selected segment to be sewn on a first segment on a pattern (Paragraph [0022]: pattern pieces of the base garment are deformed to collide with a 3D human model and with each other, and are then virtually sewn together. This provides a 3D representation of the base garment fitted to a first human model. The first human model is deformed to match the shape/size of a consumer, and the base garment is modified simply by deforming the 3D representation of the base garment in a similar manner to the first human model. The 3D representation of the modified garment can be used for visualisation ("virtual try-on"), and/or as the basis for generating 2D pattern pieces for production of the modified garment. The document describes the 2D pattern pieces being generated by developing the corresponding 3D parts of the 3D representation into 2D shapes. This system relies on colliding base garment pattern pieces with the standard body shape and modifying the resultant 3D representation of the base garment on the basis of a geometrical deformation of the standard body shape to match a consumer body shape. This relatively simple approach provides no guarantee that the modified garment will preserve the design or style of the base garment, or that pattern pieces developed from the modified 3D representation of the garment will be capable of being assembled to produce an acceptable garment). 
Gardner does not explicitly disclose setting a second selected segment, comprising: setting a starting point of the second selected segment on a second segment, wherein the second segment is sewn to the first selected segment; displaying a candidate ending point of the second selected segment to make a length of the second selected segment substantially equal to a length of the first selected segment, determining a present point on the second selected segment based on a current cursor position, moving the present point to the candidate ending point, in a response to the difference between the present point and the candidate 
However, Park teaches sewing of digital clothing (Paragraph [0004]), further comprising displaying a candidate ending point of the second selected segment to make a length of the second selected segment substantially equal to a length of the first selected segment, determining a present point on the second selected segment based on a current cursor position (Fig. 9; Paragraph [0052]: a user may click the start position setting button 912-1, move a pointing device to a desired position in the zoom view 904, and click the desired position, thereby setting a start position of a corresponding process section. Similarly, the user may click the end position setting button 912-2, move the pointing device to a desired end position in the zoom view 904, and click the desired end position, thereby setting the end position. As an example, the set start position and end position are displayed on the zoom view; Paragraph [0069]: stitch segments may be assigned in the digital pattern 180. Segments may be defined so that they can be sewn in E-FIT. Marks may be added to the digital pattern 180 to define the starting and ending point of the segments that will be sewn; Paragraph [0079]: E-FIT matches each particular segment of a 3D mesh corresponding to a particular piece to another segment on the same 3D mesh, or to another 3D piece, in accordance with how the garment is supposed to be sewn together; Paragraph [0170]: user may click on a link or a button with a mouse, or interact with a touch screen on the display of computer device; Paragraphs [0188]-[0189]: stretch may be calculated by measuring the percent difference in a specific measurement before and after the drape. In other words, an initial garment measurement might yield one length. After draping the garment on an avatar, the draped garment measurement at the same location might have a length that has increased or decreased. In one embodiment, the percent difference in length for that specific measurement may be defined as the stretch value. In another embodiment, the stretch value may be calculated for many garment measurements… data may also include calculating the change in stretch in a similar fashion as described above, but with initial value set to the stretch value of the base size, and the final value being the stretch value of the selected size (if other than the base size). Furthermore, quantitative data may also include calculating the stretch value for specific points of measure, rather than for the entire garment, and then comparing them with the initial 3D virtual garment measurements from fit model drape), moving the present point to the candidate ending point, in a response to the difference between the present point and the candidate ending point being less than a reference value, selecting the present point as an ending point of the second selected segment, in response to a user input (Fig. 9; Paragraph [0052]: the process information input interface 900 enables a user to set start and end positions in each process section. For example, a start position setting button 912-1 and an end position setting button 912-2 may be provided to the process information input window 912 of the process information input interface 900, but the present embodiment is not limited thereto. In an embodiment, a user may click the start position setting button 912-1, move a pointing device to a desired position in the zoom view 904, and click the desired position, thereby setting a start position of a corresponding process section. Similarly, the user may click the end position setting button 912-2, move the pointing device to a desired end position in the zoom view 904, and click the desired end position, thereby setting the end position. As an example, the set start position and end position are displayed on the zoom view of FIG. 9; Paragraph [0054]: process list 1150 of FIG. 11 may predict process time on the basis of a stitch length, a number of stitches, start and end positions of each process section, a number of yarn cuttings, a number of yarn cuttings set in a sewing manufacturing device, and a number of sewing manufacturing devices involved in each corresponding process; predict process cost on the basis of daily working conditions and the number of workers; and display the predicted process time and the predicted process cost). Park teaches that this enables a user to set start and end positions in each process section (Paragraph [0052]). 
Further, Sareen teaches virtual garment creating and storage based on the received garment specifications and fabric constants (Paragraph [0003]), further comprising setting a second selected segment, comprising: setting a starting point of the second selected segment on a second segment, wherein the second segment is sewn to the first selected segment (Fig. 8; Paragraph [0040]: from the digital pattern 57, production sample garment 59, technical pack 54, grading rules 53, fit model scan data or body measurements 58, and/or paper pattern 51 received from the retailer 50, digital pattern pieces are created, or converted from digital pattern 57, using the apparel product development software 114. Generally, a pattern refers to the collection of the individual pieces of the garment 59. In standard practice, the pattern pieces are drafted first, then laid over fabric, which is then cut around the perimeter of each piece. The resulting pieces of fabric are then sewn together to form the finished garment); displaying a candidate ending point of the second selected segment to make a length of the second selected segment substantially equal to a length of the first selected segment, determining a present point on the second selected segment based on a current cursor position (Paragraph [0069]: stitch segments may be assigned in the digital pattern 180. Segments may be defined so that they can be sewn in E-FIT. Marks may be added to the digital pattern 180 to define the starting and ending point of the segments that will be sewn; Paragraph [0079]: E-FIT matches each particular segment of a 3D mesh corresponding to a particular piece to another segment on the same 3D mesh, or to another 3D piece, in accordance with how the garment is supposed to be sewn together; Paragraph [0170]: user may click on a link or a button with a mouse, or interact with a touch screen on the display of computer device; Paragraphs [0188]-[0189]: stretch may be calculated by measuring the percent difference in a specific measurement before and after the drape. In other words, an initial garment measurement might yield one length. After draping the garment on an avatar, the draped garment measurement at the same location might have a length that has increased or decreased. In one embodiment, the percent difference in length for that specific measurement may be defined as the stretch value. In another embodiment, the stretch value may be calculated for many garment measurements… data may also include calculating the change in stretch in a similar fashion as described above, but with initial value set to the stretch value of the base size, and the final value being the stretch value of the selected size (if other than the base size). Furthermore, quantitative data may also include calculating the stretch value for specific points of measure, rather than for the entire garment, and then comparing them with the initial 3D virtual garment measurements from fit model drape); inputting an ending point, which, upon starting a point-clicking process at the starting point located on a second segment, is the closest in distance to a point, where the point-clicking process occurs, on the second segment that includes the input starting point (Paragraph [0069]: stitch segments may be assigned in the digital pattern 180. Segments may be defined so that they can be sewn in E-FIT. Marks may be added to the digital pattern 180 to define the starting and ending point of the segments that will be sewn); and setting, as the second selected segment, a section of the second segment between the input starting point and the input ending point (Paragraph [0079]: step 362, E-FIT assigns sewing instructions. In this step, E-FIT matches each particular segment of a 3D mesh corresponding to a particular piece to another segment on the same 3D mesh, or to another 3D piece, in accordance with how the garment is supposed to be sewn together; Paragraph [0082]: Sewing and draping may be completed using functions provided by CLOTHFX and native E-FIT according to the sewing instructions assigned above. Often, garments have lining and/or layers of material. In such cases, layers may be placed, stitched, and draped in a specific order
Regarding claim 2, Gardner, in view of Park, and further in view of Sareen teaches the method of claim 1, Gardner discloses wherein the first and second segments comprise any one or any combination of any two or more of a straight line, a curved line, a multi-branch line, and shapes that include polygons and circles (Fig. 1; Fig. 11; Paragraph [0461]: the Pattern Maker working in 3D would be provided with the upper arm measurement and the total size round its perimeter of the armhole; Paragraph [0477]: bottom of the yoke can be straight, square, curved or almost any shape imaginable. This profusion of designs makes it inappropriate to attempt to provide any standard set of design points. The design points set out below are therefore used only to indicate the principles of 3D Tailoring of Yokes).
Regarding claim 3, Gardner, in view of Park, and further in view of Sareen teaches the method of claim 1, Gardner discloses wherein the setting of the second selected segment further comprises, calculating and displaying either one or both of the length of the first selected segment and the length of the line (Figs. 3-16; Paragraph [1101]: Constraints between and within pattern pieces In order f r a garment to be constructible it is necessary to impose constraints between pattern pieces. In the case of the pattern piec f FIG. 32 there is a piece to the left, mirroring the one we see and the distance FG is constrained to be equal to the same length on the other piece. Similarly AB and BC are constrained to have lengths matching their companion seams). 

Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium and processor, which are disclosed by Park, Paragraph [0027]: sewing design manufacturing management apparatus 110 according to an embodiment of the present disclosure may further include a central process module 120. The central process module 120 may control the elements of the sewing design manufacturing management apparatus 110 and issue a command, in order to perform a series of procedures necessary for the management of a sewing design. According to an embodiment of the present disclosure, the central process module 120 may be a general computer, a special purpose computer, a distributed processing system, or an independent operation processing device, but the present embodiment is not limited thereto; Paragraph [0063]: sewing design manufacturing management apparatus and method according to the embodiments of the present disclosure may be implemented with a computer program. The computer program may be stored in a computer-readable medium); thus they are rejected on similar grounds.
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, which is disclosed by Park, Paragraph [0027]: sewing design manufacturing management apparatus 110 according to an embodiment of the present disclosure may further include a central process module 120. The central process module 120 may control the elements of the sewing design manufacturing management apparatus 110 and issue a command, in order to perform a series of procedures necessary for the management of a sewing design. According to an embodiment of the present disclosure, the central process module 120 may be a general computer, a special purpose computer, a distributed processing system, or an independent operation processing device, but the present embodiment is not limited thereto); thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, in view of Park, in view of Sareen, and further in view of Autodesk (NPL: AutoCAD Architecture 2011 User’s Guide).
Regarding claim 4, Gardner, in view of Park, and further in view of Sareen teaches the method of claim 1
	Gardner, in view of Park, and further in view of Sareen does not explicitly disclose displaying a warning sign, in response to the difference value being greater than a third reference value.
	However, Autodesk teaches CAD display of line segments (Pages 2089-2090), further comprising displaying a warning sign, in response to the difference value being greater than a third reference value (Pages 2089-2090: When Straight Length is set to (user-defined), the stair length is equal to the dimension entered, and the other three values are adjusted within the code limits…When Riser Count is set to (user-defined), you can specify a value that is used to calculate the tread depth and riser height. If these values fall outside the stair limits, an error message is displayed). Autodesk teaches that this will allow for lengths within set limits (Pages 2089-2090). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Gardner, in view of Park, and further in view of Sareen with the features above as taught by Autodesk.
Regarding claim 25, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.